—Judgment unanimously affirmed. Memorandum: The record does not support defendant’s contention that his waiver of the right to appeal was not knowingly and voluntarily made. Thus, defendant has forfeited the right to challenge the factual sufficiency of his plea and the alleged denial of his statutory right to appear before the Grand Jury (see, People v Callahan, 80 NY2d 273, 280; People v Seaberg, 74 NY2d 1). (Appeal from Judgment of Supreme Court, Erie County, Wolfgang, J. — Endangering Welfare Child.) Present — Denman, P. J., Green, Balio, Lawton and Davis, JJ.